Citation Nr: 1609355	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to reinstatement of VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to September 1982.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision apparently dated in April 2009 in which the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (the Agency of Original Jurisdiction (AOJ)) terminated the Veteran's entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  (The Board notes parenthetically that a copy of the April 2009 administrative decision has not yet been associated with the Veteran's claims file.)  The Veteran disagreed with this decision later in April 2009.  He perfected a timely appeal in September 2009.  A Travel Board hearing was held at the RO in September 2010 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  

The Veteran subsequently was notified in correspondence from the Board dated in January 2016 that the VLJ who held his September 2010 hearing had retired and he was entitled to another hearing before a different VLJ.  The Veteran also was notified in this January 2016 correspondence that, if he did not respond within 30 days, the Board would assume that he no longer wanted a hearing.  The Veteran did not respond within 30 days and, as such, his Board hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2015).

In February 2011, the Board remanded this matter to the AOJ for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is entitled to reinstatement of his VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  The Board acknowledges that this matter has been on appeal for several years and was remanded previously to the AOJ (in this case, the VR&E Division of the RO in Boston, Massachusetts) in February 2011.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes initially that a review of the record evidence indicates that none of the development requested in the February 2011 remand was accomplished by the AOJ.  The Board requested in its February 2011 remand that the AOJ associate a copy of the Veteran's VR&E folder with his claims file, including a copy of the adverse determination apparently dated in April 2009 which prompted the Veteran to initiate this appeal, because none of these records were associated with the Veteran's claims file.  See Board remand dated February 7, 2011, at pp. 2-3; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding VA on constructive notice of all documents generated by VA, even if not part of record in claim for benefits).  The Board noted in its February 2011 remand that, although the AOJ referred to a number of documents in an April 2009 Statement of the Case (SOC) and in a January 2010 Supplemental Statement of the Case (SSOC), none of these documents were included in the Veteran's claims file.  Id.  The Board also requested in its February 2011 remand that the AOJ determine the Veteran's current rehabilitation status by providing his VR&E folder to a VA counseling psychologist for such determination consistent with the laws and regulations governing VR&E benefits.  Id., at pp. 4-5.  The Board further requested that a letter apparently dated in July 2009 from the VA Boston Healthcare System, which noted the Veteran's successful completion of an anger management program, should be obtained and associated with the Veteran's claims file.  The Board noted in its February 2011 remand that the Veteran had referred to this July 2009 letter in testimony at his September 2010 hearing.  Id., at pp. 3; see also Bell, 2 Vet. App. at 611.

Having reviewed the record evidence, the Board finds it extremely hard to believe that, while this claim was in its possession for more than 4 years, the AOJ did not accomplish any of the development requested in the February 2011 remand.  The Board reviewed 79 letters in VBMS and 15 letters in Virtual VA and found that none of them were the April 2009 administrative decision which terminated the Veteran's entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  Nor were any of these letters the July 2009 letter from the VA Boston Healthcare System referencing the Veteran's completion of an anger management program.  The Board observes that, to date, the Veteran's VR&E folder has not been associated with his claims file.  As in the April 2009 SOC and January 2010 SSOC, the AOJ again referred to multiple documents in June 2015 SSOC but none of these documents are part of the record evidence in this appeal.  The Board also observes that compliance with its remand directives by the AOJ is not discretionary.

The Board finds that judicial review is frustrated in this appeal by the AOJ's apparent failure to accomplish any of the development requested in the February 2011 remand, approximately 5 years ago. In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in December 2015 without complying with any of the February 2011 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's February 2011 remand, obtain the Veteran's VA Chapter 31 vocational rehabilitation folder and associate it with the claims file.  If any of the evidence referred to in the August 2009 SOC, the January 2010 SSOC, and the June 2015 SSOC, to include the April 2009 administrative decision terminating the Veteran's entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code and the June 2009 independent National Quality Assurance review, are not a part of the Veteran's vocational rehabilitation folder, then that evidence needs to be obtained and associated with the claims file.  All efforts to obtain these identified VA records must be documented in the claims file.

2.  As requested in the Board's February 2011 remand, obtain the July 2009 letter from the VA Boston Healthcare System indicating that the Veteran completed an anger management program and associate it with the claims file.  If necessary, contact the Veteran and request that he provide a copy of this letter.  All efforts to obtain the July 2009 letter from the VA Boston Healthcare System indicating that the Veteran completed an anger management program should be documented in the claims file.

3.  As requested in the Board's February 2011 remand, the VR&E division at the RO should arrange for file review and evaluation of the Veteran by a Vocational Rehabilitation and Counseling Psychologist to determine the following: (a) Is the unsatisfactory conduct and lack of cooperation previously demonstrated by the Veteran likely to recur?; and (b) Is the rehabilitation program proposed by the Veteran (whether the same or revised) suitable to his abilities, aptitudes, and interests?  A copy of any evaluation report completed by the Vocational Rehabilitation and Counseling Psychologist should be associated with the claims file.

The Veteran should be advised by letter from the VR&E division at the RO of this review and evaluation and informed of the necessity that he cooperate with the Counseling Psychologist.   The Veteran also should be informed in this letter that, if he fails to cooperate with the Counseling Psychologist, VA vocational rehabilitation benefits will not be available to him.  A copy of any letter sent to the Veteran, and any reply, should be associated with the claims file.

4.  Ensure that the above development, once completed, is in substantial compliance with this REMAND.  If not, please take appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

